UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-6108



ANTHONY LEON HOOVER,

                                              Plaintiff - Appellant,

          versus


THOMAS J. KEITH; PANSY D. GLANTOR,

                                           Defendants - Appellees.


Appeal from the United States District        Court for the Middle
District of North Carolina, at Durham.         James A. Beaty, Jr.,
District Judge. (CA-04-1047)


Submitted:   May 12, 2005                     Decided:   May 18, 2005


Before TRAXLER, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Anthony Leon Hoover, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Anthony Leon Hoover seeks to appeal the district court’s

order adopting the magistrate judge’s recommendation and dismissing

his complaint under 42 U.S.C. § 1983 (2000) as frivolous under 28

U.S.C. § 1915(e)(2)(B) (2000).     We have reviewed the record and

find no reversible error.   Accordingly, we affirm substantially on

the reasoning of the district court.   See Hoover v. Keith, No. CA-

04-1047 (M.D.N.C. Jan. 4, 2005).    We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                          AFFIRMED




                               - 2 -